                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ROBERT ANDY FABER                                 CASE NO. 2:19-CV-00199
#86204-004                                        SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA, ET AL.                  MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in record;

       IT IS ORDERED, ADJUDGED and DECREED that this matter be DISMISSED

WITHOUT PREJUDICE in accordance with the provisions of Federal Rule of Civil

Procedure 41(b) and Local Rule 41.3W.

       THUS DONE AND SIGNED in Chambers on this 5th day of February, 2020.



                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
